      Case 6:20-cv-02303 Document 1 Filed 12/17/20 Page 1 of 13 PageID 1




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION



UPM RAFLATAC, INC.,

     Plaintiff,                                        Case No.

v.

CATAPULT PRINT AND
PACKAGING, LLC,

     Defendant.




                          COMPLAINT FOR DAMAGES

      The plaintiff UPM Raflatac, Inc. (the “Plaintiff” or “UPM”) for its complaint

(the “Complaint”) against the defendant Catapult Print and Packaging, LLC

(“Catapult”), alleges upon personal knowledge with respect to itself and its own

acts, and upon information and belief with respect to all other matters, as follows:

                            NATURE OF THE ACTION

      1.     By this action UPM seeks damages against Catapult based upon an

action for the price, open book account, account stated, restitution, and breach of

contract.

                                   THE PARTIES

      2.     UPM is a North Carolina corporation with its principal place of

business in Mills River, North Carolina.




                                   SEQUOR LAW, P.A.
      Case 6:20-cv-02303 Document 1 Filed 12/17/20 Page 2 of 13 PageID 2




      3.     Catapult is a Florida limited liability corporation with its residence

and principal place of business in Orlando, Florida.

      4.     Catapult’s members are residents of Orange County, Florida, and not

residents of North Carolina.

                             JURISDICTION AND VENUE

      5.     The Court has jurisdiction of this action under 28 U.S.C. § 1332

because the amount in controversy exceeds $75,000, exclusive of interest and costs,

and complete diversity of citizenship exists.

      6.     Personal jurisdiction over Catapult exists because Catapult is a

resident of Orlando, Florida, through its members. Catapult is also subject to

personal jurisdiction under Fla. Stat. § 48.193(1)(a), (2).

      7.     Venue is proper under 28 U.S.C. § 1391(b) because Catapult is a

resident in this District and a substantial part of the events giving rise to the claims

occurred in this District.

                              FACTUAL ALLEGATIONS

      A.     The relevant parties and their businesses.

      8.     UPM is a manufacturer and supplier of labels and labeling services.

      9.     Catapult provides printing services and products.

      B.     Catapult’s liability for the goods provided by UPM.

      10.    Between about May and December 2020, UPM shipped $1,371,857.73

of products (the “Goods”) in fulfillment of Catapult’s orders.




                                           2
                                    SEQUOR LAW, P.A.
      Case 6:20-cv-02303 Document 1 Filed 12/17/20 Page 3 of 13 PageID 3




       11.    Payment for the Goods was and is due between July 2020 and March

2021. A true and correct copy of a statement of account (the “Statement of

Account”) identifying the invoices for the Goods (the “Invoices”) is attached hereto

as Exhibit A.

       12.    Catapult requested the Goods.

       13.    UPM provided quotes to Catapult for the Goods.

       14.    Catapult agreed to pay $1,371,857.73 for the Goods.

       15.    UPM sent the Goods to Catapult.

       16.    Catapult received the Goods.

       17.    The Goods were duly delivered as requested by Catapult.

       18.    Catapult and its designees accepted delivery of the Goods.

       19.    Catapult did not reject the Goods.

       20.    Catapult did not validly revoke its acceptance of the Goods.

       21.    Catapult did not timely notify UPM of any dispute about the quality of

the Goods.

       22.    UPM issued the Invoices.

       23.    Catapult received the Invoices.

       24.    Catapult did not object to the Invoices.

       25.    Catapult has failed to pay the Invoices in full.

       26.    Catapult is liable to UPM in an amount to be determined at trial but in

no event less than $1,371,857.73, plus interest under Fla. Stat. Ann. § 687.01, and

the costs of suit.


                                           3
                                    SEQUOR LAW, P.A.
      Case 6:20-cv-02303 Document 1 Filed 12/17/20 Page 4 of 13 PageID 4




                                    COUNT I
                     (Action for the Price against Catapult)

      27.    UPM repeats and re-alleges the allegations in the preceding

paragraphs of the Complaint as if fully set forth herein.

      28.    Catapult and its designees accepted delivery of the Goods.

      29.    Catapult never rejected the Goods.

      30.    Catapult never validly revoked its acceptance of the Goods.

      31.    UPM is entitled to damages against Catapult in an amount to be

determined at trial but in no event less than $1,371,857.73, plus interest under Fla.

Stat. Ann. § 687.01, and the costs of suit.

                                 COUNT II
                     (Open Book Account against Catapult)

      32.    UPM repeats and re-alleges the allegations in the preceding

paragraphs of the Complaint as if fully set forth herein.

      33.    In the ordinary course of business, UPM maintained the Statement of

Account detailing the debits and credits arising out of its transactions with

Catapult.

      34.    UPM’s Statement of Account sufficiently states charges against

Catapult and in favor of UPM of $1,371,857.73, plus interest, so that the amount

owed to UPM can be determined from it.

      35.    UPM has established an open book account against Catapult for an

amount to be determined at trial but in no event less than $1,371,857.73, plus

interest under Fla. Stat. Ann. § 687.01, and the costs of suit.


                                              4
                                    SEQUOR LAW, P.A.
      Case 6:20-cv-02303 Document 1 Filed 12/17/20 Page 5 of 13 PageID 5




                                   COUNT III
                        (Account Stated against Catapult)

      36.    UPM repeats and re-alleges the allegations in the preceding

paragraphs of the Complaint as if fully set forth herein.

      37.    Contemporaneous with the shipments of the Goods, UPM submitted

the Invoices to Catapult setting forth the balances owed to Plaintiff.

      38.    Catapult retained the aforementioned Invoices without objection.

      39.    Catapult expressly acknowledged the correctness of the balance owed

for the Goods.

      40.    Catapult impliedly acknowledged the correctness of the balance owed

for the Goods.

      41.    UPM has stated an account against Catapult for an amount to be

determined at trial but in no event less than $1,371,857.73, plus interest under Fla.

Stat. Ann. § 687.01, and the costs of suit.

                                  COUNT IV
                 (Restitution/Quasi-Contract against Catapult)

      42.    UPM repeats and re-alleges the allegations in the preceding

paragraphs of the Complaint as if fully set forth herein.

      43.    UPM conferred a benefit on Catapult by providing Catapult with the

Goods at Catapult’s request.

      44.    Catapult would be unjustly enriched if it is permitted to retain the

value of the Goods without paying for them.

      45.    UPM is entitled to damages against Catapult in an amount to be


                                              5
                                    SEQUOR LAW, P.A.
        Case 6:20-cv-02303 Document 1 Filed 12/17/20 Page 6 of 13 PageID 6




determined at trial but in no event less than $1,371,857.73, plus interest under Fla.

Stat. Ann. § 687.01, and the costs of suit.

                                   COUNT V
                      (Breach of Contract against Catapult)

        46.   UPM repeats and re-alleges the allegations in the preceding

paragraphs of the Complaint as if fully set forth herein.

        47.   Catapult requested the Goods.

        48.   UPM offered to provide the Goods to Catapult for $1,371,857.73, plus

any applicable late charges, for the Goods.

        49.   Catapult accepted UPM’s offer to provide the Goods to Catapult for

$1,371,857.73, plus applicable late charges.

        50.   UPM provided the Goods to Catapult.

        51.   UPM has performed all of its obligations to Catapult.

        52.   No part of the sum owed for the Goods has been paid by Catapult,

although UPM has demanded payment.

        53.   There is now due, owing and unpaid to UPM, from Catapult, the

principal sum of at least $1,371,857.73, plus interest for late payments.

        54.   As a direct and proximate result of Catapult’s breach(es), UPM has

been damaged, and is entitled to recover from Catapult, damages in the principal

sum of $1,371,857.73, plus interest under Fla. Stat. Ann. § 687.01, and the costs of

suit.

                              PRAYER FOR RELIEF

        WHEREFORE, UPM prays for a judgment against Catapult as follows:
                                              6
                                    SEQUOR LAW, P.A.
     Case 6:20-cv-02303 Document 1 Filed 12/17/20 Page 7 of 13 PageID 7




     A.    For damages in the sum of at least $1,371,857.73;

     B.    For prejudgment interest;

     C.    For UPM’s attorney fees and costs incurred;

     D.    For preliminary and permanent injunctive relief, including an

           attachment of the Catapult’s assets; and

     E.    For such other and further relief as the Court deems just and

           equitable.


Dated: December 17, 2020               Respectfully Submitted,

                                       /s/ Amanda E. Finley
                                       Amanda E. Finley
                                       Florida Bar No. 100225
                                       Attorney for UPM Raflatac, Inc.
                                       SEQUOR LAW
                                       1111 Brickell Bay Drive, Ste. 1250
                                       Miami, FL 33131
                                       Telephone: (305) 372-8282
                                       Fax: (305) 372-8202
                                       Email: AFinley@Sequorlaw.com

                                       and

                                       Sean J. Lowe (Trial Counsel)
                                       Cal. Bar No. 295653 (pro hac vice
                                       forthcoming)
                                       Attorneys for UPM Raflatac, Inc.
                                       BLAKELEY LLP
                                       18500 Von Karman Ave., Suite 530
                                       Irvine, CA 92612
                                       Telephone: (949) 260-0611
                                       Fax: (949) 260-0615
                                       Email: SLowe@BlakeleyLLP.com




                                         7
                                SEQUOR LAW, P.A.
Case 6:20-cv-02303 Document 1 Filed 12/17/20 Page 8 of 13 PageID 8




                                             EXHIBIT “A”

                          SEQUOR LAW, P.A.
           Case 6:20-cv-02303 Document 1 Filed 12/17/20 Page 9 of 13 PageID 9


                              UPM Raflatac, Inc. Statement of Account
Customer: Catapult Print and Packaging, LLC
Document Number Reference              Document Date         Net Due Date      Amount Due
64002754             1290732242                   11/1/2020         7/30/2020          $3,986.27
FH10035062           1290732243                    5/1/2020         7/30/2020        $12,709.15
FH10035063           1290732244                    5/1/2020         7/30/2020        $31,699.92
FH10036985           1290734082                    5/8/2020           8/6/2020          $986.65
FH10037364           1290734449                   5/11/2020           8/9/2020       $12,188.23
FH10037701           1290734772                   5/12/2020         8/10/2020          $7,765.88
FH10038072           1290735123                   5/13/2020         8/11/2020          $7,776.75
FH10038388           1290735426                   5/14/2020         8/12/2020          $9,984.00
FH10038754           1290735781                   5/15/2020         8/13/2020          $1,909.26
FH10039106           1290736129                   5/18/2020         8/16/2020        $14,548.03
FH10039107           1290736130                   5/18/2020         8/16/2020        $14,123.89
FH10039479           1290736487                   5/19/2020         8/17/2020          $3,259.51
FH10039480           1290736488                   5/19/2020         8/17/2020          $9,604.10
FH10039481           1290736489                   5/19/2020         8/17/2020          $6,525.65
FH10039482           1290736490                   5/19/2020         8/17/2020          $9,121.31
FH10039483           1290736491                   5/19/2020         8/17/2020          $2,162.42
FH10039861           1290736846                   5/20/2020         8/18/2020          $2,101.87
FH10039862           1290736847                   5/20/2020         8/18/2020          $6,482.45
FH10040203           1290737181                   5/21/2020         8/19/2020          $6,845.40
FH10041276           1290738210                   5/27/2020         8/25/2020          $2,807.37
FH10041277           1290738211                   5/27/2020         8/25/2020        $10,638.95
FH10041648           1290738564                   5/28/2020         8/26/2020          $6,420.99
FH10041649           1290738565                   5/28/2020         8/26/2020          $5,587.89
FH10041650           1290738566                   5/28/2020         8/26/2020          $6,821.44
FH10041647           1290738563                   5/28/2020         8/26/2020          $3,331.57
FH10042392           1290739279                    6/1/2020         8/30/2020        $13,239.57
FH10042758           1290739610                    6/2/2020         8/31/2020          $9,896.59
FH10042759           1290739611                    6/2/2020         8/31/2020          $6,845.40
FH10043497           1290740335                    6/4/2020           9/2/2020         $8,654.01
FH10043498           1290740336                    6/4/2020           9/2/2020         $8,663.73
FH10043499           1290740337                    6/4/2020           9/2/2020         $4,500.68
FH10043848           1290740674                    6/5/2020           9/3/2020         $1,351.62
FH10043849           1290740675                    6/5/2020           9/3/2020          $449.62
FH10044239           1290741060                    6/8/2020           9/6/2020         $3,622.77
FH10044240           1290741061                    6/8/2020           9/6/2020         $4,791.78
FH10044241           1290741062                    6/8/2020           9/6/2020       $12,004.41
FH10044242           1290741063                    6/8/2020           9/6/2020       $12,907.77
FH10044243           1290741064                    6/8/2020           9/6/2020         $3,022.83
FH10044603           1290741408                    6/9/2020           9/7/2020         $7,758.12
FH10044604           1290741409                    6/9/2020           9/7/2020         $7,257.63
FH10045369           1290742149                   6/11/2020           9/9/2020         $2,096.64
FH10045370           1290742150                   6/11/2020           9/9/2020       $14,133.01
FH10045371           1290742151                   6/11/2020           9/9/2020         $7,497.06
FH10045702           1290742476                   6/12/2020         9/10/2020          $6,151.03



                                     Exhibit A, p. 1
        Case 6:20-cv-02303 Document 1 Filed 12/17/20 Page 10 of 13 PageID 10


FH10045703      1290742477           6/12/2020      9/10/2020      $6,339.10
FH10046055      1290742824           6/15/2020      9/13/2020      $7,762.69
FH10046825      1290743543           6/17/2020      9/15/2020      $1,708.38
FH10046826      1290743544           6/17/2020      9/15/2020      $4,223.97
FH10047206      1290743910           6/18/2020      9/16/2020      $1,603.80
FH10047563      1290744257           6/19/2020      9/17/2020      $1,292.84
FH10047564      1290744258           6/19/2020      9/17/2020      $6,424.82
FH10048260      1290744937           6/23/2020      9/21/2020      $1,322.51
FH10049310      1290745940           6/26/2020      9/24/2020     $12,650.95
FH10049617      1290746233           6/29/2020      9/27/2020      $3,489.10
FH10050403      1290747011            7/1/2020      9/29/2020      $3,371.34
FH10050809      1290747392            7/2/2020      9/30/2020      $5,442.53
FH10050810      1290747393            7/2/2020      9/30/2020      $3,511.41
FH10051230      1290747781            7/6/2020      10/4/2020     $10,849.73
FH10051231      1290747782            7/6/2020      10/4/2020      $9,750.38
FH10052351      1290748851            7/9/2020      10/7/2020     $12,689.05
FH10052352      1290748852            7/9/2020      10/7/2020      $4,323.93
FH10052748      1290749227           7/10/2020      10/8/2020      $3,259.51
FH10053866      1290750302           7/15/2020     10/13/2020      $8,950.50
FH10053867      1290750303           7/15/2020     10/13/2020     $13,038.76
FH10053868      1290750304           7/15/2020     10/13/2020      $3,646.43
FH10054266      1290750690           7/16/2020     10/14/2020      $3,122.25
FH10054267      1290750691           7/16/2020     10/14/2020      $1,050.93
FH10054268      1290750692           7/16/2020     10/14/2020      $4,092.05
FH10054269      1290750693           7/16/2020     10/14/2020      $4,989.93
FH10054270      1290750694           7/16/2020     10/14/2020      $5,057.82
FH10054610      1290751021           7/17/2020     10/15/2020      $9,834.01
FH10054611      1290751022           7/17/2020     10/15/2020      $3,839.81
FH10054612      1290751023           7/17/2020     10/15/2020      $3,519.50
FH10054613      1290751024           7/17/2020     10/15/2020      $5,074.64
FH10055435      1290751816           7/21/2020     10/19/2020      $1,637.60
FH10055434      1290751815           7/21/2020     10/19/2020      $5,615.21
FH10056181      1290752516           7/23/2020     10/21/2020      $5,946.33
FH10056593      1290752915           7/24/2020     10/22/2020      $5,569.51
FH10056594      1290752916           7/24/2020     10/22/2020      $6,372.24
FH10056595      1290752917           7/24/2020     10/22/2020      $7,282.56
FH10056932      1290753242           7/27/2020     10/25/2020      $1,465.87
FH10057277      1290753586           7/28/2020     10/26/2020      $4,334.57
FH10057278      1290753587           7/28/2020     10/26/2020      $2,449.41
FH10057697      1290753977           7/29/2020     10/27/2020      $2,135.33
FH10057698      1290753978           7/29/2020     10/27/2020      $2,680.65
FH10058051      1290754324           7/30/2020     10/28/2020      $3,299.50
FH10058420      1290754684           7/31/2020     10/29/2020      $5,468.75
FH10058421      1290754685           7/31/2020     10/29/2020      $7,302.53
FH10058422      1290754686           7/31/2020     10/29/2020      $4,087.22
FH10058423      1290754687           7/31/2020     10/29/2020      $3,773.61
FH10058821      1290755062            8/3/2020      11/1/2020      $5,279.86



                             Exhibit A, p. 2
        Case 6:20-cv-02303 Document 1 Filed 12/17/20 Page 11 of 13 PageID 11


FH10058822      1290755063            8/3/2020      11/1/2020      $7,812.38
FH10059219      1290755441            8/4/2020      11/2/2020      $5,203.35
FH10059220      1290755442            8/4/2020      11/2/2020      $6,868.37
FH10059686      1290755890            8/5/2020      11/3/2020      $6,270.56
FH10060014      1290756190            8/6/2020      11/4/2020      $2,431.48
FH10060762      1290756892           8/10/2020      11/8/2020      $3,308.69
FH10060763      1290756893           8/10/2020      11/8/2020      $2,547.12
FH10060764      1290756894           8/10/2020      11/8/2020     $11,947.95
FH10061654      1290757729           8/12/2020     11/10/2020      $8,406.72
FH10062024      1290758068           8/13/2020     11/11/2020      $5,952.98
FH10062379      1290758410           8/14/2020     11/12/2020      $1,725.91
FH10062816      1290758826           8/17/2020     11/15/2020      $1,719.14
FH10062817      1290758827           8/17/2020     11/15/2020      $6,472.62
FH10062818      1290758828           8/17/2020     11/15/2020      $7,869.26
FH10062819      1290758829           8/17/2020     11/15/2020      $6,224.61
FH10062820      1290758830           8/17/2020     11/15/2020     $10,362.63
FH10063258      1290759263           8/18/2020     11/16/2020      $3,895.03
FH10063259      1290759264           8/18/2020     11/16/2020      $7,427.26
FH10064043      1290760002           8/20/2020     11/18/2020      $3,740.55
FH10064454      1290760396           8/21/2020     11/19/2020      $6,374.02
FH10064455      1290760397           8/21/2020     11/19/2020      $6,194.50
FH10064456      1290760398           8/21/2020     11/19/2020      $5,782.48
FH10064457      1290760399           8/21/2020     11/19/2020      $3,069.22
FH10064458      1290760400           8/21/2020     11/19/2020      $8,222.05
FH10064941      1290760867           8/24/2020     11/22/2020      $1,652.88
FH10065383      1290761284           8/25/2020     11/23/2020      $2,339.04
FH10065761      1290761646           8/26/2020     11/24/2020     $15,158.08
FH10065762      1290761647           8/26/2020     11/24/2020      $3,802.08
FH10065763      1290761648           8/26/2020     11/24/2020      $2,701.41
FH10066127      1290761975           8/27/2020     11/25/2020      $5,398.72
FH10066128      1290761976           8/27/2020     11/25/2020     $13,341.09
FH10066506      1290762317           8/28/2020     11/26/2020      $4,607.65
FH10066921      1290762727           8/31/2020     11/29/2020       $919.08
FH10066922      1290762728           8/31/2020     11/29/2020      $4,600.03
FH10067424      1290763219            9/1/2020     11/30/2020      $9,285.26
FH10067425      1290763220            9/1/2020     11/30/2020      $5,384.88
FH10067830      1290763607            9/2/2020      12/1/2020      $5,085.04
FH10067829      1290763606            9/2/2020      12/1/2020      $6,190.18
FH10068244      1290763973            9/3/2020      12/2/2020     $16,139.56
FH10068245      1290763974            9/3/2020      12/2/2020     $10,370.82
FH10068649      1290764356            9/4/2020      12/3/2020      $3,235.10
FH10068650      1290764357            9/4/2020      12/3/2020      $6,372.24
FH10068651      1290764358            9/4/2020      12/3/2020      $2,528.95
FH10068652      1290764359            9/4/2020      12/3/2020      $1,643.93
66006574        NORUSUSD 20234       12/3/2020      12/3/2020     -$2,473.00
FH10069047      1290764721            9/8/2020      12/7/2020      $2,871.94
FH10069048      1290764722            9/8/2020      12/7/2020      $6,465.54



                             Exhibit A, p. 3
        Case 6:20-cv-02303 Document 1 Filed 12/17/20 Page 12 of 13 PageID 12


FH10069049      1290764723            9/8/2020      12/7/2020     $19,960.36
FH10069466      1290765105            9/9/2020      12/8/2020     $12,560.25
FH10069946      1290765571           9/10/2020      12/9/2020     $21,655.24
FH10069947      1290765572           9/10/2020      12/9/2020     $13,199.64
FH10069948      1290765573           9/10/2020      12/9/2020      $8,926.11
FH10069949      1290765574           9/10/2020      12/9/2020      $7,842.48
FH10069950      1290765575           9/10/2020      12/9/2020     $13,750.13
FH10070769      1290766346           9/14/2020     12/13/2020      $2,906.04
FH10070770      1290766347           9/14/2020     12/13/2020      $4,578.37
FH10070771      1290766348           9/14/2020     12/13/2020      $4,986.78
FH10071207      1290766756           9/15/2020     12/14/2020     $10,798.02
FH10071208      1290766757           9/15/2020     12/14/2020      $6,748.44
FH10071209      1290766758           9/15/2020     12/14/2020      $4,754.94
FH10071571      1290767107           9/16/2020     12/15/2020     $12,180.33
FH10071572      1290767108           9/16/2020     12/15/2020     $11,521.99
FH10071573      1290767109           9/16/2020     12/15/2020     $15,485.91
FH10071976      1290767486           9/17/2020     12/16/2020      $3,150.28
FH10072754      1290768228           9/21/2020     12/20/2020      $5,813.45
FH10072755      1290768229           9/21/2020     12/20/2020      $6,621.27
FH10072756      1290768230           9/21/2020     12/20/2020      $3,378.13
FH10072757      1290768231           9/21/2020     12/20/2020      $6,876.91
FH10072758      1290768232           9/21/2020     12/20/2020      $7,373.59
FH10072759      1290768233           9/21/2020     12/20/2020      $3,558.51
FH10073116      1290768590           9/22/2020     12/21/2020       $762.86
FH10073117      1290768591           9/22/2020     12/21/2020     $21,098.94
FH10073118      1290768592           9/22/2020     12/21/2020      $7,615.45
FH10073489      1290768942           9/23/2020     12/22/2020     $14,232.86
FH10073490      1290768943           9/23/2020     12/22/2020      $4,766.43
FH10073491      1290768944           9/23/2020     12/22/2020      $3,109.05
FH10073492      1290768945           9/23/2020     12/22/2020     $13,963.92
FH10073916      1290769330           9/24/2020     12/23/2020      $7,753.42
FH10074377      1290769779           9/25/2020     12/24/2020      $1,971.57
FH10074761      1290770148           9/28/2020     12/27/2020     $12,273.82
FH10075161      1290770536           9/29/2020     12/28/2020      $1,257.56
FH10075162      1290770537           9/29/2020     12/28/2020      $6,199.25
FH10075512      1290770876           9/30/2020     12/29/2020     $13,773.85
FH10075513      1290770877           9/30/2020     12/29/2020      $3,786.16
FH10075514      1290770878           9/30/2020     12/29/2020      $1,505.58
FH10075898      1290771238           10/1/2020     12/30/2020      $9,417.32
FH10075899      1290771239           10/1/2020     12/30/2020      $6,133.37
FH10075900      1290771240           10/1/2020     12/30/2020      $2,362.03
FH10075901      1290771241           10/1/2020     12/30/2020     $14,372.52
FH10076292      1290771618           10/2/2020     12/31/2020       $490.28
FH10076699      1290772014           10/5/2020       1/3/2021     $16,164.16
FH10077136      1290772419           10/6/2020       1/4/2021     $19,142.85
FH10077512      1290772775           10/7/2020       1/5/2021     $12,491.87
FH10077899      1290773135           10/8/2020       1/6/2021      $5,562.12



                             Exhibit A, p. 4
        Case 6:20-cv-02303 Document 1 Filed 12/17/20 Page 13 of 13 PageID 13


FH10077900      1290773136           10/8/2020       1/6/2021        $7,752.42
FH10078798      1290774020          10/12/2020      1/10/2021        $6,113.03
FH10079738      1290774910          10/14/2020      1/12/2021        $5,572.21
FH10079739      1290774911          10/14/2020      1/12/2021       $10,712.51
FH10079740      1290774912          10/14/2020      1/12/2021       $14,406.02
FH10080128      1290775274          10/15/2020      1/13/2021       $17,783.97
FH10080538      1290775646          10/16/2020      1/14/2021        $2,911.90
FH10082555      1290777581          10/23/2020      1/21/2021       $10,001.57
FH10082556      1290777582          10/23/2020      1/21/2021       $11,281.90
FH10083272      1290778255          10/27/2020      1/25/2021        $1,582.66
FD20002636      2290027690          10/27/2020      1/25/2021         -$752.76
FH10083724      1290778683          10/28/2020      1/26/2021        $8,522.32
FH10083725      1290778684          10/28/2020      1/26/2021        $9,128.69
64003035        1290779389           11/1/2020      1/28/2021          $555.36
FH10084944      1290779840           11/2/2020      1/31/2021       $14,526.86
FD20002728      2290027768           11/4/2020       2/2/2021         -$500.00
64003036        1290781143           11/1/2020       2/4/2021          $490.53
64003040        1290781824           11/6/2020       2/8/2021         -$703.74
FD20002777      2290027811          11/12/2020      2/10/2021       -$1,215.74
FD20002778      2290027812          11/12/2020      2/10/2021       -$1,215.74
64003037        1290782825           11/4/2020      2/11/2021          $684.62
64003038        1290783253           11/9/2020      2/14/2021          $529.73
FD20002829      2290027856          11/17/2020      2/15/2021          -$73.13
64003039        1290784407          11/17/2020      2/17/2021         -$262.95
64003181                             12/3/2020      2/18/2021           $95.24
64003181                             12/3/2020      2/23/2021          -$28.91
64003181                             12/3/2020       3/3/2021           $51.49
FH10094953      1290789258          12/10/2020      3/10/2021        $2,457.24
                                                     Total Due   $1,371,857.73




                             Exhibit A, p. 5
